DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAMPOS ET AL. (US 2018/0357552) (hereinafter “CAMPOS”).

With respect to Claims 1, 15, CAMPOS teaches:
decomposing by one or more specially programmed processors each of the multiple (architecture, task) pairs into equally sized pseudo-tasks (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C); 
aligning by the one or more specially programmed processors pseudo-tasks across the multiple diverse architectures (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C); and 
sharing by the one or more specially programmed processors learned parameters across the aligned pseudo-tasks, wherein each diverse architecture is preserved in performance of its paired task (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claims 2, 8, CAMPOS teaches:
wherein the diverse architectures include core layers selected from the following group consisting of 2D convolutional, LSTM, 1D convolutional and Dense (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claims 3, 16, CAMPOS teaches:
wherein the pseudo-tasks are solved by the functional modules and aligning pseudo-tasks includes optimizing a mapping between the pseudo-tasks and the functional modules that solve them (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claims 4, 17, CAMPOS teaches:
wherein the optimizing uses a stochastic algorithm (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claims 5, 18, CAMPOS teaches:
wherein the sharing by the one or more specially programmed processors learned parameters across the aligned pseudo-tasks is implemented using factorization (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claims 6, 14, CAMPOS teaches:
wherein the multiple diverse problems are selected from the group consisting of a vision problem, a sorting problem, a natural language processing problem, a speech problem, a biological problem, a geological problem and an astronomical problem (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claim 7, CAMPOS teaches:
decomposing by one or more specially programmed processors each parameter set for each predictive model into parameter blocks, wherein a parameter block is parameterized by a module (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C); 
sharing by the one or more specially programmed processors modules across the diverse architectures in accordance with a predetermined alignment, wherein the diverse architectures perform diverse tasks and the sharing of modules improves performance in each diverse task (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claim 9, CAMPOS teaches:
wherein the functional modules solve pseudo-tasks in accordance with associated parameter sets and the predetermined alignment includes aligning by the one or more specially programmed processors, pseudo-tasks across the multiple diverse architectures (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claim 10, CAMPOS teaches:
wherein the predetermined alignment further includes optimizing a mapping between the pseudo-tasks and the functional modules that solve them (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claim 11, CAMPOS teaches:
wherein the optimizing uses a stochastic algorithm (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claim 12, CAMPOS teaches:
wherein the sharing by the one or more specially programmed processors includes sharing learned parameters across the aligned pseudo-tasks (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  

With respect to Claim 13, CAMPOS teaches:
wherein sharing learned parameters across the aligned pseudo-tasks is implemented using factorization (See Para 0036, 0044-0050, 0084, 0085, 0105-0111, 0121-0123, 0135, 0137, 0198 decomposition…decomposing; See Para 0018-0187 complex task…sub-task / concept; See Para 0040, 0052, 0086, 0131, 0154 map…mapping; See Para 0018-0187 complex task…sub-task / concept; See Para 0060-0064 stochastic; See Para 0065, 0082, 0097, 0101-0103, 0157, 0206 factor; See Para 0052, 0062, 0098 convolutional; See Para 0057-0058, 0200-0201 solve a wide variety of problem types; See Figs. 1-12C).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
COMMONS (US 9,015,093) teaches INTELLIGENT CONTROL WITH HIERARCHICAL STACKED NEURAL NETWORKS;
CATANZARO ET AL. (US 2017/0148433) teaches DEPLOYED END-TO-END SPEECH RECOGNITION;
CAMPOS ET AL. (US 2018/0293498) teaches FOR HIERCHICAL DECOMPOSITION DEEP REINFORCEMENT LEARNING FOR AN ARTIFICAL INTELLIGENCE MODEL;
COMMONS (US 8,775,341) teaches INTELLIGENT CONTROL WITH HIERARCHICAL STACKED NEURAL NETOWRKS;
RABINOVICH ET AL. (US 2019/0147298) teaches META-LEARNING FOR MULTI-TASK LEARNING FOR NEURAL NETWORKS;
RABINOVICH ET AL. (US 10,255,529) teaches STRUCTURE LEARNING IN CONVOLUTIONAL NEURAL NETOWRKS;
ZHANG ET AL. (US 10,970,441) teaches SYSTEM AND METHOD USING NEURAL NETWORKS FOR ANALOG-TO-INFORMAITON PROCESSORS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864